Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 1 of 13 Page ID #:706




  1   PAUL B. BEACH, State Bar No. 166265
      pbeach@lbaclaw.com
  2   JIN S. CHOI, State Bar No. 180270
      jchoi@lbaclaw.com
  3   LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
  4   Glendale, California 91210-1219
      Telephone No. (818) 545-1925
  5   Facsimile No. (818) 545-1937
  6   Attorneys for Defendants
      County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
  7
  8                      UNITED STATES DISTRICT COURT
  9       CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 10
 11   ADAM BRANDY, an individual;            )   Case No. 2:20-cv-02874-AB-SK
      et al.,                                )
 12                                          )   Honorable André Birotte, Jr.
                   Plaintiffs,               )
 13                                          )   DEFENDANTS COUNTY OF
             vs.                             )   LOS ANGELES, SHERIFF ALEX
 14                                          )   VILLANUEVA AND BARBARA
      ALEX VILLANUEVA, in his                )   FERRER’S REPLY TO
 15   official capacity as Sheriff of Los    )   OPPOSITION TO MOTION FOR
      Angeles County, California, and in     )   JUDGMENT ON THE
 16   his capacity as the Director of        )   PLEADINGS; MEMORANDUM
      Emergency Operations; et al.,          )   OF POINTS AND AUTHORITIES
 17                                          )   IN SUPPORT THEREOF
                                             )
 18                Defendants.               )   [Defendants’ Supplemental Request
                                             )   for Judicial Notice filed concurrently
 19                                          )   herewith]
                                             )
 20                                          )
                                             )   Date: October 2, 2020
 21                                          )   Time: 10:00 a.m.
                                             )   Crtm.: First Street, 7B
 22                                          )
                                             )
 23                                          )
                                             )
 24
 25
 26
 27
 28


                                            1
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 2 of 13 Page ID #:707




  1         Defendants County of Los Angeles, Sheriff Alex Villanueva (in his official
  2   capacity), and Barbara Ferrer (in her official capacity) (collectively, “the County
  3   Defendants”) hereby submit the following reply memorandum of points and
  4   authorities in support of their Motion for Judgment on the Pleadings.
  5
  6   Dated: September 18, 2020              LAWRENCE BEACH ALLEN & CHOI, PC
  7
  8
                                             By            /s/ Jin S. Choi             _
  9                                                 Jin S. Choi
 10                                                 Attorneys Defendants County of Los
                                                    Angeles, Sheriff Alex Villanueva,
 11
                                                    and Barbara Ferrer
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               2
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 3 of 13 Page ID #:708




  1                                         TABLE OF CONTENTS
  2                                                                                                                    Page
  3
      MEMORANDUM OF POINTS AND AUTHORITIES ......................................... 1
  4
      I.     The Most Recently Issued Safer At Home Order Further
  5          Demonstrates The Absence Of Any Infringement Of Plaintiffs’
             Second Amendment Rights. .......................................................................... 1
  6
      II.    Plaintiffs’ Second Amendment Claim Fails As A Matter Of Law
  7          Because The Alleged Temporary Closure Of Firearms Retailers
  8
             Served Compelling Government Interests And Was Substantially
             Related To The Goal Of Curbing The Spread Of COVID-19. ..................... 3
  9
      III.   Plaintiffs Do Not Oppose The Dismissal Of Defendants Villanueva
 10          And Ferrer Who Are Sued In Their Official Capacity Only. ........................ 7
 11   IV.    Plaintiffs’ Belated Request For Leave To Amend Should Be Denied.......... 8
 12   V.     Conclusion. .................................................................................................... 9
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                i
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 4 of 13 Page ID #:709




  1                                       TABLE OF AUTHORITIES
  2                                                                                                            Page(s)
  3
      Cases
  4
      Altman v. County of Santa Clara,
  5       2020 WL 2850291(N.D. Cal. June 2, 2020) ............................................. 3, 5, 6
  6   Barnes v. Healy,
         980 F.2d 572 (9th Cir. 1992) ............................................................................. 3
  7
      Brandy v. Villanueva,
  8      2020 WL3628709 (C.D. Cal. Apr. 6, 2020) ...................................................... 6
  9   Butler v. Elle,
          281 F.3d 1014 (9th Cir. 2002) ......................................................................... 8
 10
      City of Erie v. Pap’s A.M.,
 11       529 U.S. 277 (2000) .......................................................................................... 3
 12   County of Los Angeles v. Davis,
 13      440 U.S. 625 (1979) .......................................................................................... 3
 14   Dark Storm Industries LLC v. Cuomo,
         2020 WL 3833107 (N.D.N.Y. July 8, 2020) ................................................. 4, 7
 15
      Kentucky v. Graham,
 16      473 U.S. 159 (1985) ...................................................................................... 7, 8
 17   L.A. Gem & Jewelry Design, Inc. v. NJS.COM, LLC,
          2018 WL 6131185 (C.D. Cal. March 5, 2018) ................................................. 8
 18
 19   McDougall v. Cty. of Ventura California,
        2020 WL 2078246 (C.D. Cal. Apr. 1, 2020) ............................................. 3, 5, 6
 20
      Second Amendment Arms v. City of Chicago,
 21       135 F.Supp.3d 753 (N.D. Ill. Sept. 28, 2015) .................................................. 5
 22   Teixeira v. County of Alameda,
          873 F.3d 670, 680 (9th Cir. 2017) ..................................................................... 5
 23
      United States v. Geophysical Corp. of Alaska,
 24      732 F.2d 693 (9th Cir. 1984) ............................................................................. 3
 25
 26
 27
 28


                                                               ii
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 5 of 13 Page ID #:710




  1               MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.    The Most Recently Issued Safer At Home Order Further Demonstrates
  3         The Absence Of Any Infringement Of Plaintiffs’ Second Amendment
  4         Rights.
  5         Plaintiffs acknowledge that the County’s March 19, 2020 Safer at Home
  6   Order was issued “[i]n an effort to abate the spread of the COVID-19 coronavirus
  7   pandemic”. (Opp. at p. 1:27-28.) Plaintiffs must also acknowledge that the
  8   County’s subsequent Safer at Home Orders have been issued, in accordance with
  9   the most up-to-date scientific and medical data gathered and examined by public
 10   health professionals, in an effort to achieve the same purpose — the limiting of
 11   the community spread of COVID-19 to help avoid the depletion of medical
 12   resources while hopefully reducing the rate of COVID-19 related fatalities, as the
 13   world waits for a widely available, effective vaccine.1
 14         At the same time, however, Plaintiffs continue with their factually
 15   unfounded and self-serving predictions about the purported, imminent trampling
 16   of their Second Amendment rights during the course of this pandemic. They
 17   baldly declare that it is “indeed quite likely” that firearms and ammunitions
 18   retailers “remain at risk of further closure” (Opp. at 11:5-6), while completely
 19   ignoring the fact that the subject County Orders have specifically and consistently
 20   identified lower risk retailers as businesses that may continue to operate as long
 21   as they comply with infection control protocols implemented to slow the spread
 22   of COVID-19 within the community. Indeed, Plaintiffs do not, because they
 23   cannot, dispute that the County Orders’ provisions regarding lower risk retailers
 24   apply to the firearms and ammunitions retailers. Although Plaintiffs refuse to say
 25
 26   1
       As of September 18, 2020, the County of Los Angeles has reported 256,148
 27   COVID-19 cases and 6,303 COVID-19-related deaths.
 28   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/county-map.html; last
      visited September 18, 2020.

                                               1
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 6 of 13 Page ID #:711




  1   it, since Sheriff Villanueva’s explicit announcement on March 30, 2020 that
  2   firearms and ammunition retailers in the County would not be subject to closure,
  3   the individual and retailer Plaintiffs in the instant case have been free to lawfully
  4   exercise their Second Amendment rights within the County.2
  5         The currently operative Reopening Safer at Work and in the Community
  6   for Control of COVID-19 Order issued on September 4, 20203 further illustrates
  7   the detachment between Plaintiffs’ argument and the factual reality. Consistent
  8   with the prior County Orders, the September 4 Order states, “this Order requires
  9   the immediate temporary closure of specific activities and business sectors” and
 10   “orders the closure of … higher-risk businesses, recreational sites, commercial
 11   properties, and activities, where more frequent and prolonged person-to-person
 12   contacts are likely to occur”. None of these specifically defined business
 13   categories includes lower-risk retailers such as firearms retailers, which may
 14   operate if they “prepare, implement and post the Reopening Protocols for Retail
 15   Establishments: Opening for In Person Shopping”. (Exhibit “11” at ¶ 9(a).)
 16         Thus, the current (and prior County Orders) have drawn material
 17   distinctions between higher-risk businesses (the ordinary operations of which
 18   necessarily involve extended person-to-person contact, thereby amplifying the
 19   risk of the spread of COVID-19) and lower-risk businesses (such as most
 20
 21   2
       Assuming arguendo Plaintiffs’ allegation that Sheriff Villanueva’s
 22   announcements on March 26, 2020 had the effect of closing firearms and
 23   ammunition retailers in certain parts of the County of Los Angeles is true, any
      such closures lasted no more than four calendar days. (See First Amended
 24
      Complaint, ¶¶ 54-55; ECF No. 23-2 [Villanueva Decl., ¶ 20 (explaining that on
 25   March 30, 2020, public announcement was made that the LASD “will not order
      or recommend closure of businesses that sell or repair firearms, or sell
 26
      ammunition”)].)
 27
 28
      3
       See Exhibit “11” to Defendants’ Supplemental Request for Judicial Notice filed
      concurrently herewith.

                                                2
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 7 of 13 Page ID #:712




  1   retailers, the ordinary operations of which do not necessitate extended person-to-
  2   person contact). Plaintiffs do not recognize the significance of these common-
  3   sense and scientifically-driven distinctions presumably because such recognition
  4   would directly undermine their dire predictions about how firearms and
  5   ammunitions retailers in the County face immediate closure. Plaintiffs’ purported
  6   fears are wholly unfounded and do not justify the continuing of this action for
  7   injunctive and declaratory relief. City of Erie v. Pap’s A.M., 529 U.S. 277, 287
  8   (2000) (“A case is moot when the issues presented are no longer ‘live’ or the
  9   parties lack a legally cognizable interest in the outcome.”); County of Los Angeles
 10   v. Davis, 440 U.S. 625, 631 (1979) (if “the issues presented are no longer ‘live’ or
 11   the parties lack a legally cognizable interest in the outcome”, the case is moot);
 12   see also United States v. Geophysical Corp. of Alaska, 732 F.2d 693, 698 (9th
 13   Cir. 1984) (“[a] claim is moot if it has lost its character as a present, live
 14   controversy.”); Barnes v. Healy, 980 F.2d 572, 580 (9th Cir. 1992) (an injunctive
 15   relief claim loses all viability if “(1) there is no reasonable expectation that the
 16   [alleged] wrong will be repeated, and (2) interim relief or events have completely
 17   and irrevocably eradicated the effects of the alleged violation.”).
 18   II.   Plaintiffs’ Second Amendment Claim Fails As A Matter Of Law
 19         Because The Alleged Temporary Closure Of Firearms Retailers
 20         Served Compelling Government Interests And Was Substantially
 21         Related To The Goal Of Curbing The Spread Of COVID-19.
 22         This Court has already held that the alleged closure of firearms retailers in
 23   the County in conjunction with the COVID-19 pandemic response did not violate
 24   the Second Amendment. (ECF No. 29 [April 6, 2020 Order Denying Plaintiffs’
 25   Application for Temporary Restraining Order].) Plaintiffs, nevertheless, maintain
 26   that this Court’s Order and the instructive Second Amendment orders issued in
 27   McDougall v. Cty. of Ventura Cal., 20-CV-02927-CBM-ASx (C.D. Cal. April 1,
 28   2020) and Altman v. County of Santa Clara, __ F.Supp.3d __, 2020 WL 2850291


                                                 3
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 8 of 13 Page ID #:713




  1   (N.D. Cal. June 2, 2020) should be ignored entirely. Plaintiffs’ suggestion that
  2   the Second Amendment analysis in these three orders is somehow irrelevant
  3   because they were issued at the temporary restraining order stage is belied by an
  4   even more recent federal court ruling in which the Court specifically cited this
  5   Court’s order, and the orders in McDougall and Altman, in dismissing another
  6   Second Amendment action arising from the COVID-19 pandemic-related closure
  7   of firearms retailers in the State of New York.
  8         In Dark Storm Industries LLC v. Cuomo, __F.Supp.3d __, 2020 WL
  9   3833107 (N.D.N.Y. July 8, 2020), the plaintiffs – a firearms and ammunition
 10   retailer and two of the retailer’s customers – sued New York Governor Cuomo
 11   and other state agencies after the retailer “was forced to close in response to the
 12   COVID-19 pandemic.” Id. at *2. Starting on March 7, 2020, Governor Cuomo
 13   issued a series of emergency executive orders, the purpose of which was “to slow
 14   the spread of COVID-19 within the State by compelling New Yorkers to stay
 15   home and preventing person-to-person contact”. Id. In conjunction with these
 16   orders, the Empire State Development (“ESD”) was tasked with identifying
 17   “essential” businesses that could remain open during the pandemic. On March
 18   21, 2020, the plaintiff retailer inquired with ESD as to whether its business was
 19   “essential” and was advised that its business was only essential “with respect to
 20   work directly related to police and/or national defense matters”. Id. at *3. The
 21   plaintiff then closed its retail business and ceased selling firearms and
 22   ammunition to the general public, and was unable to fulfill an order placed by one
 23   of the individual plaintiffs. Id.
 24         On March 30, 2020, the plaintiffs filed their action, which included a cause
 25   of action for violation of their Second Amendment rights, and on May 12, 2020,
 26   the plaintiffs moved for summary judgment seeking declaratory relief against
 27   ESD – specifically, “‘a simple judicial declaration of the unconstitutionality of
 28   ESD’s determination that gun stores are not ‘essential’ and therefore [could not]


                                                4
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 9 of 13 Page ID #:714




  1   remain open for business’ during the depth of New York’s COVID-19 related
  2   shutdown.” Id. at *4. The defendants opposed the motion, and their cross-motion
  3   for summary judgment sought the dismissal of the action. Id.
  4         The Court assumed that there was a triable issue as to whether the
  5   executive orders burdened conduct protected by the Second Amendment and
  6   examined whether the orders survived intermediate scrutiny. Id. at *9. In
  7   determining the appropriate level of scrutiny, the Court noted that heightened
  8   scrutiny was not triggered because “alternatives remained for Plaintiffs and others
  9   like them in New York to acquire firearms for self-defense”, since stores such as
 10   Walmart remained open and such stores were within a half-hour’s drive of the
 11   plaintiff retailer’s location. Id. at *10 (citing Teixeira v. County of Alameda, 873
 12   F.3d 670, 680 (9th Cir. 2017) (“gun buyers have no right to have a gun store in a
 13   particular location, at least as long as their access is not meaningfully
 14   restrained”); Second Amendment Arms v. City of Chicago, 135 F.Supp.3d 753,
 15   754 (N.D. Ill. Sept. 28, 2015) (“a slight diversion off the beaten path is no affront
 16   to … Second Amendment rights”).4
 17         In applying intermediate scrutiny, the Court determined that the
 18   “governmental interests at stake are important”, and the executive orders were
 19   “substantially related to the goal of curbing the transmission of CVODI-19”. Id.
 20   at *11, 12. Significantly, the Court cited this Court’s April 6, 2020 Order (ECF
 21   No. 29), and the orders in McDougall and Altman, in support of its ruling that the
 22
 23
      4
        Similarly, in the instant case, even assuming a temporary closure of firearms
 24
      retailers in certain portions of the County of Los Angeles occurred as a result of
 25   Sheriff Villanueva’s March 25, 2020 announcement (which was rescinded on
      March 30, 2020), reasonable alternatives for the purchase of firearms and
 26
      ammunition remained as firearms retailers in the cities of Pasadena and Long
 27   Beach were not subject to the County’s Safer at Home Order (see First Amended
 28   Complaint, ¶ 43) and firearms retailers remained open throughout the adjoining
      Counties, such as the Counties of Orange, Riverside, and San Bernardino.

                                                5
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 10 of 13 Page ID #:715




  1   executive orders “fit tightly with the State’s goal of slowing the spread of the
  2   disease”:
  3
  4         The Court’s conclusion accords with those of other courts that
            have considered similar regulations during this
  5         pandemic. See Altman, ––– F.Supp.3d at –––– – ––––, 2020 WL
  6         2850291, at *1–4 (finding that Alameda County’s shelter-in-place
            order, which ordered closed firearms retailers and shooting ranges
  7
            as non-essential businesses, survived intermediate scrutiny because
  8         defendants had “demonstrated a reasonable fit between the burden
  9
            the Order places on Second Amendment rights and Defendants’
            goal of reducing COVID-19 transmission”); McDougall v. Cty. of
 10         Ventura California, No. 20-CV-2927, 2020 WL 2078246, at *1
 11         (C.D. Cal. Apr. 1, 2020) (denying request for injunctive relief
            because plaintiff’s Second Amendment challenge to county order
 12         closing gun shops was not likely to succeed on the merits); Brandy
 13         v. Villanueva, No. 20-CV-2874, Dkt. No. 29, at 5–6, 2020 WL
            3628709 (C.D. Cal. Apr. 6, 2020) (declining to enjoin similar
 14
            regulations and reasoning that, “[b]ecause [COVID-19] spreads
 15         where [a]n infected person coughs, sneezes, or otherwise expels
 16         aerosolized droplets containing the virus, the closure of non-
            essential businesses, including firearms and ammunition retailers,
 17         reasonably fits the [defendants’] stated objectives of reducing the
 18         spread of this disease”). …
            And as explained above, and as confirmed by other courts that
 19
            have considered similar regulations, the fit between the
 20         Executive Orders and the State’s interest in protecting public
 21
            health amply satisfies the requirements of intermediate scrutiny.

 22
      Id. at *12, 13 (emphasis added).
 23
            Moreover, the Court’s constitutional examination was properly placed into
 24
      the extraordinary factual context – “Defendants made a policy decision about
 25
      which businesses qualified as ‘essential’ and which did not. In the face of a
 26
      global pandemic, the Court is loath to second-guess those policy decisions.” Id.
 27
      at *14 (emphasis added). In addition to ruling that the executive orders were valid
 28
      under intermediate scrutiny, the Court dismissed the plaintiffs’ request for

                                                6
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 11 of 13 Page ID #:716




  1   declaratory relief in accordance with the dismissal of their substantive claims. Id.
  2   at *15.
  3          The Dark Storm Court’s reliance on this Court’s April 6, 2020 Order5, and
  4   the orders from McDougall and Altman, as authorities in support of its ruling that
  5   the New York executive orders did not violate the Second Amendment made
  6   complete sense. The County Orders which Plaintiffs attack in this action are
  7   substantively indistinguishable from the plaintiffs’ attack in Dark Storm. In both
  8   cases, the emergency public health orders were issued in response to a massive,
  9   uncontrolled global pandemic threatening thousands of lives. If any of the
 10   Plaintiffs in this action were temporarily impeded with respect to the exercise of
 11   their Second Amendment rights during this pandemic response, any such
 12   interruption pales in comparison to the significance of the public and
 13   governmental interests at stake. Moreover, Plaintiffs have not and cannot refute
 14   that the County Orders have been and continue to be substantially and directly
 15   related to the goal of slowing the spread of the deadly COVID-19 virus within
 16   and beyond the County’s borders.
 17          Thus, Plaintiffs’ Second Amendment claim and their attendant requests for
 18   declaratory and injunctive relief, and nominal damages, fail as a matter of law,
 19   and therefore, this action should be dismissed in its entirety.
 20   III.   Plaintiffs Do Not Oppose The Dismissal Of Defendants Villanueva And
 21          Ferrer Who Are Sued In Their Official Capacity Only.
 22          Plaintiffs have not presented any argument against the dismissal of
 23   Defendants Villanueva and Ferrer who are sued only in their official capacity, and
 24   should therefore be dismissed on this additional ground. See Kentucky v.
 25
 26   5
        The Dark Storm Court’s analysis more than echoed this Court’s ruling that “the
 27   closure of non-essential businesses, including firearms and ammunition retailers,
 28   reasonably fits the City’s and County’s stated objectives of reducing the spread of
      this disease.” (ECF No. 29 at pp. 5-6.)

                                                7
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 12 of 13 Page ID #:717




  1   Graham, 473 U.S. 159, 165-66 (1985); Butler v. Elle, 281 F.3d 1014, 1023 n. 8
  2   (9th Cir. 2002) (“Section 1983 claims against government officials in their
  3   official capacity are really suits against the government employer”).
  4   IV.   Plaintiffs’ Belated Request For Leave To Amend Should Be Denied.
  5         Other than asserting that Plaintiffs have a Second Amended Complaint
  6   with additional individual Plaintiffs ready to be filed, Plaintiffs offer no
  7   meaningful explanation as to why they should be granted leave to amend their
  8   complaint. Plaintiffs’ meager explanation should be rejected because the addition
  9   of individual Plaintiffs will not materially affect the controlling Second
 10   Amendment analysis, and Plaintiffs do not and cannot point to any material
 11   changes in circumstances, i.e. firearms retailers’ operations in the County have
 12   not been interrupted as long as they abide by the COVID-19 protocols applicable
 13   to other lower-risk retailers. Accordingly, the amendment of the First Amended
 14   Complaint to add more individual Plaintiffs will necessarily be futile, and
 15   Plaintiffs’ request for leave to amend should be denied. See, e.g. L.A. Gem &
 16   Jewelry Design, Inc. v. NJS.COM, LLC, 2018 WL 6131185, at *1 (C.D. Cal.
 17   March 5, 2018) (“a motion for leave to amend may be denied if it (1) is futile (2)
 18   causes prejudice to the opposing party, (3) is sought in bad faith, (4) causes undue
 19   delay, or (5) if the complaint was previously amended”) (citations omitted)).6
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25
 26   6
        On May 21, 2020, Plaintiffs stipulated that they would seek leave to amend the
 27   First Amended Complaint by June 5, 2020. (See ECF No. 39 at p. 2:21-22.) By
 28   the date of the hearing of the instant Motion, almost four months will have passed
      since the expiration of Plaintiffs’ own designated deadline.

                                                 8
Case 2:20-cv-02874-AB-SK Document 63 Filed 09/18/20 Page 13 of 13 Page ID #:718




  1   V.    Conclusion.
  2         For the foregoing reasons, the County Defendants respectfully submit that the
  3   instant Motion be granted and this action dismissed in its entirety.
  4
  5   Dated: September 18, 2020               LAWRENCE BEACH ALLEN & CHOI, PC
  6
  7                                           By            /s/ Jin S. Choi            _
  8                                                  Jin S. Choi
                                                     Attorneys for
  9
                                                     Defendants County of Los Angeles,
 10                                                  Sheriff Alex Villanueva, and
 11
                                                     Barbara Ferrer

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                9
